DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The objection to the title is overcome by the amended title.
See the new rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite that “the electron donating material includes rare earth metals.” The ordinary meaning of “rare earth metals” would be more than one rare earth metal. However, on page 8 and 9, the applicant distinguishes over Lei not in that it discloses only one rare earth metal (Yb), but rather that it is mixed with the light emitting layer. Thus it appears that applicant does not mean there must be at least two rare earth metals. This should be clarified, either in amending the claims or in an explanation on the record. 
The remaining claims are rejected based on their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, US 2016/0172614 in view of Lee, US 2020/0185462, and Sugiura, JP H10204426.
Claim 1: Akiyama discloses 
an anode (13); 
a first functional layer (15 & 16) disposed on or above the anode, the first functional layer having at least one of a property of facilitating hole injection and a property of facilitating hole transportation ([0041]);
a light-emitting layer (17) disposed on or above the first functional layer, the light-emitting layer including an organic light-emitting material doped with an electron donating material (Na, [0075]); 
a second functional layer (21) disposed on or above the light-emitting layer; 
and a cathode (22) disposed on or above the second functional layer.
Akiyama does not disclose that the second functional layer, electron transport layer 21, includes a rare earth metal. However, it was known in the art that electron transport layers could contain rare earth metals. See e.g. Lee at [0060]. It would have been obvious to use a rare earth metal for the electron transport layer as a known material used for a known purpose.
Akima does not disclose that the electron donating material includes rare earth metals. However, Sugiura discloses an OLED with a light emitting layer doped with rare earth elements. “Since rare-earth metal ions known as dopants for the L element have a narrow emission spectrum, an element having very high color purity can be obtained by introducing this into the light-emitting layer.” [0009]). It would have been obvious to have doped the emission layer of Akiyama with rare earths in order to obtain this benefit.
Claim 2: the rare earth metal is Yb (Lee at [0060]).
Claim 3: the electron donating material includes one or more metals selected from the group consisting of alkali metals, alkaline earth metals, and rare earth metals. (sodium, Akiyama at [0031]-[0032]). 
Claim 4: the electron donating material includes Na (Akiyama at [0031]-[0032]). 
Claim 7: Akiyama discloses an intermediate layer (20) disposed between the light-emitting layer and the second functional layer, the intermediate layer including a metal compound, the metal of the metal compound being selected from the group consisting of alkali metals and alkaline earth metals (Ba, [0075]-[0077]).
Claim 8: Akiyama does not disclose that the concentration of the dopant (electron donating material) is higher near the second functional layer – that is at the top of the emitting layer. However, Akiyama discloses that the dopant enters through diffusion, which is the same process disclosed in the present specification ([0064]), and thus the same result would be expected in Akiyama.  “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 9: a carrier density in the second region of the light-emitting layer is from 1012/cm3 to 1019/cm3 (Akiyama at [0057]).
Claim 10: the property claimed is a result of the distribution of dopant in the emitting layer, which would be a result of the diffusion process, as explained with respect to claim 8.  “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 11: the cathode is light-transmissive ([0060]).
Claim 12: Akiyama does not disclose the thickness of the emitting layer. However, changes is dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). 
Claim 13: at least one layer selected from the group consisting of the light-emitting layer and the first functional layer is a film applied by a wet process (Akiyama at [0122]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Lee and Lei, 2017/0250364. Akiyama does not disclose that the electron donating material includes Yb. However, it was known in the art to use Yb as an electron transport layer; see Lei at [0026]. It would have been obvious to have used Yb as an electron transport material as a known material in Akiyama. The process of Akiyama would have diffused the Yb into the emission layer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Lee and Okumoto, US 2013/032803.  Akimoto does not disclose that the first functional layer includes tungsten oxide.  However, this was known material for a hole injection layer such as the first functional layer of Akiyama is. See e.g. Okumoto at [0121].  It would have been obvious to have used tungsten oxide in the first functional layer of Akiyama as a known material used for a known purpose. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Lee, Zhou, and Kondo, US 2017/0069696.
Claim 15: Akiyama discloses
a substrate (11); 
organic EL elements arranged on or above the substrate in a matrix of rows and columns (FIG. 2); 
and banks (14) arranged on or above the substrate, wherein each of the organic EL elements comprises: 
an anode (13); 
a first functional layer (15 & 16) disposed on or above the anode, the first functional layer having at least one of a property of facilitating hole injection and a property of facilitating hole transportation ([0041]); 
a light-emitting layer (17) disposed on or above the first functional layer, the light-emitting layer including an organic light-emitting material doped with an electron donating material (Na, [0075]); 
a second functional layer (21) disposed on or above the light-emitting layer; 
and a cathode (22) disposed on or above the second functional layer, and the banks separate the light-emitting layers of the organic EL elements in a row direction.
Akiyama does not disclose that the second functional layer, electron transport layer 21, includes a rare earth metal. However, it was known in the art that electron transport layers could contain rare earth metals. See e.g. Lee at [0060]. It would have been obvious to use a rare earth metal for the electron transport layer as a known material used for a known purpose.
Akima does not disclose that the electron donating material includes rare earth metals. However, Sugiura discloses an OLED with a light emitting layer doped with rare earth elements. “Since rare-earth metal ions known as dopants for the L element have a narrow emission spectrum, an element having very high color purity can be obtained by introducing this into the light-emitting layer.” [0009]). It would have been obvious to have doped the emission layer of Akiyama with rare earths in order to obtain this benefit.
Akiyama does not disclose that banks extend in a column direction. However, standard banks surround all four sides of each pixel to corral liquid deposition of various pixel layers. See e.g. Kondo, column banks 122Y extending in the column direction. It would have been obvious to have had banks extending in the column direction as a standard OLED structure well-known in the art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897